                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



RANDY E. WEST,                                      Case No. 6:20 cv 02063-CL
                                                                      ORDER


            Petitioner,

      v.

BRANDON KELLY, Superintendent,
Oregon State Penitentiary; OREGON
BOARD OF PAROLE AND POST-
PRISON SUPERVISION,

            Respondents.




      Magistrate Judge Mark Clarke filed Findings and Recommendation (“F&R”)

(doc. 16) on June 23, 2021. The matter is now before me. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72. No objections have been timely filed. Although this relieves me

of my obligation to perform a de novo review, I retain the obligation to “make an

informed, final determination.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d

452, 454 (9th Cir. 1983), overruled on other grounds, United States v. Reyna-Tapia,

328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not

specify a standard of review in cases where no objections are filed. Ray v. Astrue,
2012 WL 1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the

Rules Advisory Committee, I review the F&R for “clear error on the face of the

record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing Campbell v.

United States District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United

States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a clear

legislative mandate, the Advisory Committee Notes provide a reliable source of

insight into the meaning of” a federal rule). Having reviewed the file of this case, I

find no clear error.

        THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Mark

Clarke’s F&R (doc. 16).

      Dated this 14th day of July, 2021.



                                                                /s/Ann Aiken
                                                    ______________________________
                                                                 Ann Aiken
                                                        United States District Judge
